Per Curiam,
To sustain this bill would be, in effect, to hold that the Pittsburgh Railways Company can use no cars but those owned by it in exercising its franchise to run cars over the streets of the city of Pittsburgh. When cars owned by *192the Pittsburgh & Charleroi Street Railway Company reach the tracks of the Pittsburgh Railways Company and are operated over those tracks by that company in the city of Pittsburgh, they become its cars for all practical purposes. It can make no difference to the city that it does not actually own the cars which it uses, nor where it gets them, for, as just stated, all cars operated by its employees on the streets of the city are, so far as the city and the public are concerned, its cars, and the bill was properly dismissed on the demurrer to it.
More than five months after the final decree dismissing the bill was filed, the city presented a petition asking leave to file an amended complaint. This was a most unusual application, and all that need be said about it is that we know of no precedent or authority that would have justified the court in entertaining it.
Decree affirmed at appellant’s costs.